[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Elliott Mayo, fell in the defendant, K-Mart's, store on December 31, 1989. Ms. Kathleen Sullivan, a representative of K-Mart, indicated that a store employee notified her of plaintiff's accident, but that she could not identify that employee and did not know which employees were working in the department where the plaintiff fell. The plaintiff, therefore, seeks this court's permission to file alternative interrogatories to request the names of all employees on duty at the time of the incident. The plaintiff also seeks the last known address, job title, and current status of these employees.
The defendant objects to the plaintiff's request claiming that no employees witnessed the fall and the plaintiff has interviewed the two customers who were eye witnesses to the accident. The defendant claims the requested interrogatory is too burdensome to answer and is unnecessary in light of the other information available to the plaintiff.
Connecticut General Statutes 31-128f would not serve as a bar to disclosure of the requested information since that statute allows disclosure "pursuant to a lawfully issued . . . judicial order."  Thus, alternative interrogatories maybe filed if the court determines that the previously filed standard CT Page 564 interrogatories are "inappropriate or inadequate in the particular action."  Conn. Practice Book 223(a).
The motion to file alternative interrogatories is granted.
/s/ Sylvester __________________, J. SYLVESTER